DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges the cancellation of claims 11 and 14.
Applicant’s arguments in view of the claim amendments, see page 9 of the Remarks, filed December 26, 2020, with respect to the drawing objection have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 9 of the Remarks, filed December 26, 2020, with respect to the 35 U.S.C. 112 (b) rejections of claims 6 and 13 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejections of claims 6 and 13 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 9-12 of the Remarks, filed December 26, 2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 (a) (1) and  the rejection(s) of claim(s) 2-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended independent claim 1 to include the limitation of a seating side configured to interface with the entry point of the filler neck while preventing ingress of the filter tube seating ring into the filler neck and one or more pressure relief channels proceed through the seating side to the space proximal to the entry point of the filler neck. The new limitations are obvious through the new reference Burstein (US 7665492 B2).

final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 4861478 A) in view of Burstein (US 7665492 B2).
Regarding Claim 1:
Hall discloses a removable fuel tank filter that has:

 a filter tube seating ring (22, 23, and 24, Figure 2, the outer rim (22) and inner rim (24), and flat lower surface (23) is the filter tube seating ring) disposed at a proximal end (Figure 1, the filter tube seating ring is disposed at the proximal end) of the filter tube (10, Figure 1); and 
a filtration element (16, Figure 1, the mesh is the filter element) disposed distally to the filter tube seating ring (22, 23, and 24, Figure 2), the filtration element having an interior space (Figure 2, the filtration element (16) has an interior space), the filtration element (16, Figure 1) configured to fit through an entry point of, and be disposed within, a filler neck of a vehicle (Column 2, Lines 55-62);
wherein the filter tube seating ring (22, 23, and 24, Figure 2) comprises: 
an exterior side (22, Figure 2, the outer rim is the exterior side), disposed at a proximal end (Figure 2, the exterior side is at the proximal end) of the filter tube seating ring (22, 23, and 24, Figure 2), and
a filter tube mouth (12, Figure 2) proceeding through the exterior side (22, Figure 2) from a space proximal to the entry point of the filler neck (Figure 1 and Column 2, Lines 55-62, the vehicle has a filler neck) to the interior space of the filtration element (16, Figure 2).2Application No.: 16/038,159Attorney Docket No.: 0104.P02-USN
	Hall does not disclose:
Wherein the filter tube seating ring comprises:  
a seating side, disposed at a distal side of the filter tube seating ring, the seating side having a tapered profile configured to interface with the entry point of the filler neck while preventing ingress of the filter tube seating ring into the filler neck, and 2Application No.: 16/038,159Attorney Docket No.: 0104.P02-USN 

	Burstein teaches a fuel nozzle support funnel that has:
A seating side (12, Figure 8, the cone is the seating side), disposed at a distal side of the filter tube seating ring (16, Figure 8, the top rim is the filter tube seating ring), the seating side having a tapered profile (Figure 8, the seating side (12) has a tapered profile) configured to interface with the entry point of the filler neck while preventing ingress of the filter tube seating ring into the filler neck (Figure 3, the tapered profile is similar to the edge of the filler neck (26) which helps prevent the ingress of the filter tube seating ring (16)), and 2Application No.: 16/038,159Attorney Docket No.: 0104.P02-USN 
one or more pressure relief channels (36, Figure 6) proceeding through the seating side (12, Figure 8) to the space proximal to the entry point of the filler neck (Paragraph [0030]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hall to include a seating side and one or more pressure relief channels as taught by Burstein with the motivation to allow air flow out of the fuel tank and to maintain a safe pressure within the fuel tank. It also would have been obvious to a person having ordinary skill in the art that when the filter tube seating ring of Burstein is combined with the filter tube of Hall that the one or more pressure relief channels proceeding through the seating side from a space proximate to the filtration element to the space proximal to the entry point of the filler neck would be taught through the combination. The seating side and the pressure relief channels would be in hall before the body tube (10, Figure 2) where the current filter tube seating ring (22, 23, and 24, Figure 2) would be located. 

Regarding Claim 12:
The above-discussed combination of Hall and Burstein accounts for this subject matter where Hall discloses wherein the filter tube mouth is not centered (Figure 5, the openings 12 and 14 are aligned where seen in Figure 5 the opening 12 is not centered in the exterior face) with respect to the exterior face (22, Figure 5) of the filter tube seating ring (27, Figure 5).  

Regarding Claim 15:
The above-discussed combination of Hall and Burstein accounts for this subject matter where Hall teaches wherein the filtration element (16, Figure 2) comprises a filter mesh tube (Column 3, Lines 15-18).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Burstein in further view of Watson (US 2014/0034176 A1).
Hall discloses:
A filler neck (Column 2, Lines 55-62) has an opening (Figure 1, the filler neck has an opening the filter tube (10) goes through).
	Hall and Burstein do not teach:
		Wherein the entry point of the filler neck has a diameter between ¼ inch and 2 inches.
	Watson teaches an anti-siphon assembly:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hall and Burstein to include the entry point of the filler neck has a diameter of 1.85 inches as taught by Watson with the motivation to have a diameter large enough in the filler neck to fit a fuel nozzle to refuel a vehicle. 
However, Hall, Burstein, and Watson do not explicitly disclose the entry point of the filler neck has a diameter between ¼ and 2 inches.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of Watson from 1.85 inches to between ¼ and 2 inches as applicant appears to have placed no criticality on the claimed range (see page 10, Lines 3-10 of the specification indicating that filler necks frequently have an entry point smaller than 2 inches and in various embodiments are sized to accommodate various filler nozzle diameters) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or line inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable Hall in view of Burstein in further view of  Watson, Rama (US 5505849 A) and Ball (US 4034784 A).
	Regarding Claim 3:
Hall discloses:
A filler neck (Column 2, Lines 55-62) has an opening (Figure 1, the filler neck has an opening the filter tube (10) goes through) and a filter tube mouth (12, Figure 2).
Hall, Burstein, and Watson do not teach:
Wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle having a diameter between ¾ and 1 inch.
	Rama teaches a filtering apparatus that has:
Wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle (Column 2, Lines 57-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hall, Burstein, and Watson to include wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle as taught by Rama with the motivation to fuel a truck while filtering particulates from the gasoline.  
	Hall, Burstein, Watson, and Rama do not teach:
A fuel filler nozzle having a diameter between ¾ and 1 inch.
	Ball teaches a filler neck to inhibit use of unleaded fuel that has:
A small diameter nozzle is not greater than 0.85 inches and a large diameter nozzle is not less than 0.93 inches (Column 1, Lines 29-33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hall, Burstein, Watson, and Rama to include the small diameter fuel nozzles and large diameter fuel nozzles as taught by Ball with the motivation to fuel the vehicle with the appropriate fuel. 
However, Hall, Burstein, Watson, and Rama do not explicitly disclose the entry point of the filler neck has a diameter sized to accommodate a fuel filler nozzle having a diameter of between ¾ and 1 inch. 
It appears that the device of Hall, Burstein, Watson, and Rama would operate equally well with the claimed diameter since the entry point of the filler neck has a diameter sized to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hall, Burstein, Watson, and Rama to have the entry point of the filler neck has a diameter sized to accommodate a fuel filler nozzle having a diameter of between 3/4 and 1 inch. 

	Regarding Claim 4:
Hall discloses:
A filler neck (Column 2, Lines 55-62) has an opening (Figure 1, the filler neck has an opening the filter tube (10) goes through) and a filter tube mouth (12, Figure 2).
	Hall, Burstein, and Watson do not teach:
Wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle having a diameter between 1 1/8 and 1 3/8 inch.
Rama teaches a filtering apparatus that has:
Wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle (Column 2, Lines 57-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hall, Burstein, and Watson to include wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle as taught by Rama with the motivation to fuel a truck while filtering particulates from the gasoline.  
	Hall, Burstein, Watson, and Rama do not teach:

	Ball teaches a filler neck to inhibit use of unleaded fuel that has:
A small diameter nozzle is not greater than 0.85 inches and a large diameter nozzle is not less than 0.93 inches (Column 1, Lines 29-33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hall and Watson to include the small diameter fuel nozzles and large diameter fuel nozzles as taught by Ball with the motivation to fuel the vehicle with the appropriate fuel. 
However, Hall, Burstein, Watson, Rama and Ball do not explicitly disclose the entry point of the filler neck has a diameter sized to accommodate a fuel filler nozzle having a diameter of between 1 1/8 and 1 3/8 inch. 
It appears that the device of Hall, Burstein, Watson, Rama, and Ball would operate equally well with the claimed diameter since the entry point of the filler neck has a diameter sized to accommodate a small and large diameter fuel nozzle. Further applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating that the diameter “may” be sized to accommodate fuel filler nozzle having diameters of approximately 13/16 to 1 ¼ inches based on the type of fuel nozzle (Page 10, Lines 5-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hall, Burstein, Watson, Rama, and Ball to have the entry point of the filler neck has a diameter sized to accommodate a fuel filler nozzle having a diameter of between 1 1/8 and 1 3/8 inch. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Burstein in further view of Desch (EP 2927040 B1).
Hall discloses:
	A filler neck (Column 2, Lines 55-62) and a filter tube (10, Figure 1).
Hall and Burstein do not teach:
Further configured to accommodate sustained fuel pump flow rates of at least 35 gallons/minute without backflow of fuel. 
	Desch teaches a filling head for a liquid urea tank that has:
Further configured to accommodate sustained filling speeds of 40 liters/minute without backflow (Paragraphs [0071-0072]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hall and Burstein to include the filler neck configured to accommodate sustained filling speeds of 40 liters/minute without backflow with the motivation to absorb the backflow by reducing the pressure to make refueling possible without leakage of the liquid. 
However, Hall, Burstein, and Desch do not expressely disclose the vehicle filler neck configured to accommodate sustained fuel pump flow rates of at least 35 gallons/minute without backflow of fuel. 
It appears that the device of Hall, Burstein, and Desch would operate equally well with the claimed flow rate of at least 35 gallons/minute without backflow of fuel since the filler neck can accommodate filling flow rates of 40 liters/minute. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that there are various flow rates that the vehicle filler neck and filter tube can handle (specification page 10, lines 11-23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hall, Burstein, and Desch to . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Burstein in further view of Kessler (US 1155070 A) and Waymire (US 20130092290 A1).
Hall discloses:
	A filler neck (Column 2, Lines 55-62) and a filter tube (10, Figure 1).
Hall and Burstein do not teach:
Further comprising a cap configured to block egress of fluids from the filter tube. 
	Waymire teaches an anti-siphon and strainer fuel filler assembly that has:
Further comprising a cap (38, Figure 1) configured to block egress of fluids from the filter tube (92, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hall and Burstein to include further comprising a cap configured to block egress of fluids from the filler tube as taught by Waymire with the motivation to seal the filter tube when the cap is closed. It also would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention through the combination that the cap of Waymire and the filter system of Hobbs would work together to secure the cap onto the filter tube of Hall.  
	Hall, Burstein, and Waymire do not explicitly teach:
A cap configured to block egress of fluids.
	Kessler teaches a filling tube for gasoline-receptacles that has:
		A cap (13, Figure 1) to block the egress of fluids (Page 1, Lines 47-49).
. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Burstein in further view of Rodgers (US 3831801 A).
Regarding Claim 7:
Hall discloses:
A filter tube mouth (12, Figure 2).
	Hall and Burstein do no teach:
Further comprising a pressure valve assembly configured to interface with the filter tube mouth. 
	Rodgers teaches a pressure-vacuum valved cap that has:
Further comprising a pressure valve (49, Figure 2, the gasket is the pressure valve) assembly configured to interface (Figure 2, the gasket (14) is part of the cap (14) that) with the filler tube mouth (Figure 2, the filler tube (11) has an opening the cap is placed in). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hall and Burstein to include further comprising a pressure valve assembly configured to interface with the filler tube mouth as taught by Rodgers with the motivation to vent is the pressure exceeds superatomospheric and subatmospheric conditions. It also would be obvious to a person having ordinary skill in the art 

Regarding Claim 8:
The above-discussed combination of Hall, Burstein, and Rodgers accounts for this subject matter where Rodgers teaches wherein the pressure valve assemble (49, Figure 2) comprises a spring retention ring (56, Figure 2, the peripheral skirt is the spring retention ring), a pressure valve base (36, Figure 2), and at least one spring (57 and 61, Figure 2).

Regarding Claim 9:
The above-discussed combination of Hall, Burstein, and Rodgers accounts for this subject matter where Rodgers teaches further comprising a valve casing (16, Figure 2, the housing is the valve casing) configured to interface with the pressure valve assembly (49, Figure 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Burstein in further view of Musial (US 3456799 A).
Hall discloses:
	A filler neck (Column 2, Lines 55-62).
Hall and Burstein do not teach:
Further comprising a compression sleeve configured to interface with an inner wall of the filler neck. 
	Musial teaches a filter unit for vehicle gas tank that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hall and Burstein to include a compression sleeve configured to interface with an inner wall of the filler neck as taught by Musial with the motivation to center the filter tube within the filler neck. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Burstein in further view of Rama.
	Hall discloses:
A filtration element (16, Figure 2).
	Hall and Burstein do not teach:
Wherein the filtration element comprises no additional structures supporting the filter mesh tube. 
	Rama teaches:
Wherein the filtration element (3, Figure 5) comprises no additional structures supporting the filter mesh tube (Figure 5 and Column 3, Lines 9-14, there are not additional structures supporting the filter mesh tube). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hall and Burstein to include wherein the filtration element comprises no additional structures supporting the filter mesh tube as taught by Rama with the motivation to fuel a truck while filtering particulates from the gasoline.  


Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs (US 1581947 A) in view of Burstein (US 7665492 B2).
Regarding Claim 1:
Hobbs discloses a gasoline filter that has:
	a filter tube (Page 1, Lines 64-74) comprising:
 a filter tube seating ring disposed at a proximal end of the filter tube; and 
a filtration element (13, Figure 1) disposed distally to the filter tube seating ring, the filtration element (13, Figure 1) having an interior space (Page 1, Lines 64-74), the filtration element (13, Figure 1) configured to fit through an entry point of (Figure 1, the filtration element (13) fits through the opening of the tank), and be disposed within, a filler neck of a vehicle (Page 1, Lines 8-11); 
wherein the filter tube seating ring (16, 17, and 10, Figure 3, the flange (16), notches (17) and body (10) is the filter tube seating ring) comprises: 
an exterior side (See Figure 3 Annotated below), disposed at a proximal end of the filter tube seating ring, 
a seating side (See Figure 3 Annotated below), disposed at a distal side of the filter tube seating ring (16, 17, and 10, Figure 3), the seating side having a tapered profile (See Figure 3 Annotated below), 
a filter tube mouth (See Figure 3 Annotated Below) proceeding through the exterior side from a space proximal to the entry point of the filler neck to the interior space of the filtration element (13, Figure 3), and 2Application No.: 16/038,159Attorney Docket No.: 0104.P02-USN 
one or more pressure relief channels (Page 2, Lines 16-21) proceeding through the seating side from a space proximate to the filtration element (13, Figure 1) to the space proximal to the entry point (Page 2, Lines 16-24).
Hobbs does not disclose:
The seating side having a tapered profile configured to interface with the entry point of the filler neck while preventing ingress of the filter tube seating ring into the filler neck, and 
one or more pressure relief channels proceeding through the seating side to the space proximal to the entry point of the filler neck. 
Burstein teaches a fuel nozzle support funnel that has:
A seating side (12, Figure 8, the cone is the seating side), disposed at a distal side of the filter tube seating ring (16, Figure 8, the top rim is the filter tube seating ring), the seating side having a tapered profile (Figure 8, the seating side (12) has a tapered profile) configured to interface with the entry point of the filler neck while preventing ingress of the filter tube seating ring into the filler neck (Figure 3, the tapered profile is similar to the edge of the filler neck (26) which helps prevent the ingress of the filter tube seating ring (16)), and 2Application No.: 16/038,159Attorney Docket No.: 0104.P02-USN 
one or more pressure relief channels (36, Figure 6) proceeding through the seating side (12, Figure 8) to the space proximal to the entry point of the filler neck (Paragraph [0030]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hobbs to include a seating side and one or more pressure relief channels as taught by Burstein with the motivation to allow air flow out of the fuel tank and to maintain a safe pressure within the fuel tank. It also would have been obvious to a person having ordinary skill in the art that when the filter tube seating ring of Burstein is combined with the filter tube of Hobbs that the one or more pressure relief channels proceeding through the seating side from a space proximate to the filtration element to the space proximal to the entry point of the filler neck would be taught through the combination. 

Hobbs, Figure 3
(Annotated by Examiner)

    PNG
    media_image1.png
    980
    1197
    media_image1.png
    Greyscale




Regarding Claim 13:
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Burstein in further view of Watson (US 2014/0034176 A1).
Hobbs discloses:
A filler neck (Page 1, Lines 8-11) has an opening (Figure 1, the tank has an opening (2) in the filler neck (3) for the filter tube (Page 1, Lines 64-74) to go through).
	Hobbs and Burstein do not teach:
		Wherein the entry point of the filler neck has a diameter between ¼ inch and 2 inches.
	Watson teaches an anti-siphon assembly:
Wherein the entry point of the filler neck has a diameter of 1.85 inches (Paragraph [0022]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hobbs and Burstein to include the entry point of the filler neck has a diameter of 1.85 inches as taught by Watson with the motivation to have a diameter large enough in the filler neck to fit a fuel nozzle to refuel a vehicle. 
However, Hobbs, Burstein, and Watson do not explicitly disclose the entry point of the filler neck has a diameter between ¼ and 2 inches.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of Watson from 1.85 inches to between ¼ and 2 inches as applicant appears to have placed no criticality on the claimed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable Hobbs in view of Burstein in further view of  Watson, Rama (US 5505849 A) and Ball (US 4034784 A).
	Regarding Claim 3:
Hobbs discloses:
A filler neck (Page 1, Lines 8-11) has an opening (Figure 1, the tank has an opening (2) in the filler neck (3) for the filter tube (Page 1, Lines 64-74) to go through).
	Hobbs, Burstein, and Watson do not teach:
Wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle having a diameter between ¾ and 1 inch.
	Rama teaches a filtering apparatus that has:
Wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle (Column 2, Lines 57-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hobbs, Burstein, and Watson to include wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle as taught by Rama with the motivation to fuel a truck while filtering particulates from the gasoline.  
	Hobbs, Burstein, Watson, and Rama do not teach:

	Ball teaches a filler neck to inhibit use of unleaded fuel that has:
A small diameter nozzle is not greater than 0.85 inches and a large diameter nozzle is not less than 0.93 inches (Column 1, Lines 29-33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hobbs, Burstein, Watson, and Rama to include the small diameter fuel nozzles and large diameter fuel nozzles as taught by Ball with the motivation to fuel the vehicle with the appropriate fuel. 
However, Hobbs, Burstein, Watson, and Rama do not explicitly disclose the entry point of the filler neck has a diameter sized to accommodate a fuel filler nozzle having a diameter of between ¾ and 1 inch. 
It appears that the device of Hobbs, Burstein, Watson, and Rama would operate equally well with the claimed diameter since the entry point of the filler neck has a diameter sized to accommodate a small and large diameter fuel nozzle. Further applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating that the diameter “may” be sized to accommodate fuel filler nozzle having diameters of approximately 13/16 to 1 ¼ inches based on the type of fuel nozzle (Page 10, Lines 5-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hobbs, Burstein, Watson, and Rama to have the entry point of the filler neck has a diameter sized to accommodate a fuel filler nozzle having a diameter of between 3/4 and 1 inch. 

	
Regarding Claim 4:
Hobbs discloses:

	Hobbs, Burstein, and Watson do not teach:
Wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle having a diameter between 1 1/8 and 1 3/8 inch.
Rama teaches a filtering apparatus that has:
Wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle (Column 2, Lines 57-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hobbs, Burstein, and Watson to include wherein the filter tube mouth has a diameter sized to accommodate a fuel filler nozzle as taught by Rama with the motivation to fuel a truck while filtering particulates from the gasoline.  
	Hobbs, Burstein, Watson, and Rama do not teach:
A fuel filler nozzle having a diameter between 1 1/8 and 1 3/8 inch.
	Ball teaches a filler neck to inhibit use of unleaded fuel that has:
A small diameter nozzle is not greater than 0.85 inches and a large diameter nozzle is not less than 0.93 inches (Column 1, Lines 29-33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hobbs and Watson to include the small diameter fuel nozzles and large diameter fuel nozzles as taught by Ball with the motivation to fuel the vehicle with the appropriate fuel. 
However, Hobbs, Burstein, Watson, Rama and Ball do not explicitly disclose the entry point of the filler neck has a diameter sized to accommodate a fuel filler nozzle having a diameter of between 1 1/8 and 1 3/8 inch. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hobbs, Burstein, Watson, Rama, and Ball to have the entry point of the filler neck has a diameter sized to accommodate a fuel filler nozzle having a diameter of between 1 1/8 and 1 3/8 inch. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Burstein in further view of Desch (EP 2927040 B1).
Hobbs discloses:
A filler neck (Page 1, Lines 8-11) and a filter tube (Page 1, Lines 64-74).
Hobbs and Burstein do not teach:
Further configured to accommodate sustained fuel pump flow rates of at least 35 gallons/minute without backflow of fuel. 
	Desch teaches a filling head for a liquid urea tank that has:
Further configured to accommodate sustained filling speeds of 40 liters/minute without backflow (Paragraphs [0071-0072]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hobbs and Burstein to include the filler neck configured to accommodate sustained filling speeds of 40 liters/minute without backflow with the motivation 
However, Hobbs, Burstein, and Desch do not expressly disclose the vehicle filler neck configured to accommodate sustained fuel pump flow rates of at least 35 gallons/minute without backflow of fuel. 
It appears that the device of Hobbs, Burstein, and Desch would operate equally well with the claimed flow rate of at least 35 gallons/minute without backflow of fuel since the filler neck can accommodate filling flow rates of 40 liters/minute. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that there are various flow rates that the vehicle filler neck and filter tube can handle (specification page 10, lines 11-23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hobbs, Burstein, and Desch to accommodate sustained fuel pump flow rates of at least 35 gallons/minute without backflow of fuel. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Burstein in further view of Kessler (US 1155070 A) and Waymire (US 20130092290 A1).
Hobbs discloses:
	A filler neck (Column 2, Lines 55-62) and a filter tube (10, Figure 1).
Hobbs and Burstein do not teach:
Further comprising a cap configured to block egress of fluids from the filter tube. 
	Waymire teaches an anti-siphon and strainer fuel filler assembly that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hobbs and Burstein to include further comprising a cap configured to block egress of fluids from the filler tube as taught by Waymire with the motivation to seal the filter tube when the cap is closed. It also would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention through the combination that the cap of Waymire and the filter system of Hobbs would work together to secure the cap onto the filter tube of Hobbs.  
	Hobbs, Burstein, and Waymire do not explicitly teach:
A cap configured to block egress of fluids.
	Kessler teaches a filling tube for gasoline-receptacles that has:
		A cap (13, Figure 1) to block the egress of fluids (Page 1, Lines 47-49).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hobbs, Burstein, and Waymire to include a cap configured to block egress of fluids as taught by Kessler with the motivation to seal the tube. It also would have been obvious to a person having ordinary skill in the art that the cap of Waymire can be configured to block the egress of fluids similar to the cap in Kessler. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Burstein in further view of Rodgers (US 3831801 A).
Regarding Claim 7:
Hobbs discloses:
A filter tube mouth (Figure 3, the filter tube (Page 1, Lines 64-74) has a mouth).
Hobbs and Burstein do no teach:
Further comprising a pressure valve assembly configured to interface with the filter tube mouth. 
	Rodgers teaches a pressure-vacuum valved cap that has:
Further comprising a pressure valve (49, Figure 2, the gasket is the pressure valve) assembly configured to interface (Figure 2, the gasket (14) is part of the cap (14) that) with the filler tube mouth (Figure 2, the filler tube (11) has an opening the cap is placed in). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hobbs and Burstein to include further comprising a pressure valve assembly configured to interface with the filler tube mouth as taught by Rodgers with the motivation to vent is the pressure exceeds superatomospheric and subatmospheric conditions. It also would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention through the combination that the cap of Rodgers would interface with the filter system of Hobbs. 

Regarding Claim 8:
The above-discussed combination of Hobbs, Burstein, and Rodgers accounts for this subject matter where Rodgers teaches wherein the pressure valve assemble (49, Figure 2) comprises a spring retention ring (56, Figure 2, the peripheral skirt is the spring retention ring), a pressure valve base (36, Figure 2), and at least one spring (57 and 61, Figure 2).


Regarding Claim 9:
The above-discussed combination of Hobbs, Burstein, and Rodgers accounts for this subject matter where Rodgers teaches further comprising a valve casing (16, Figure 2, the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Burstein in further view of Musial (US 3456799 A).
Hobbs discloses:
	A filler neck (Column 2, Lines 55-62).
Hobbs and Burstein do not teach:
Further comprising a compression sleeve configured to interface with an inner wall of the filler neck. 
	Musial teaches a filter unit for vehicle gas tank that has:
Further comprising a compression sleeve (12, Figure 1) configured to interface with an inner wall of the filler neck (Column 2, Lines 18-22 and 33-43). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hobbs and Burstein to include a compression sleeve configured to interface with an inner wall of the filler neck as taught by Musial with the motivation to center the filter tube within the filler neck. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Burstein in further view of Rama.

Regarding Claim 15:
Hobbs discloses:
A filtration element (13, Figure 1).
	Hobbs and Burstein do not teach:

	Rama teaches:
Wherein the filtration element (3, Figure 5) comprises a filter mesh tube (Column 65-67 and Column 3, Lines 9-14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hobbs and Burstein to include wherein the filtration element comprises a filter mesh tube as taught by Rama with the motivation to fuel a truck while filtering particulates from the gasoline.  

Regarding Claim 16:
The above -discussed combination of Hobbs, Burstein, and Rama accounts for this subject matter where Rama teaches wherein the filtration element (3, Figure 5) comprises no additional structures supporting the filter mesh tube (Figure 5 and Column 3, Lines 9-14, there are not additional structures supporting the filter mesh tube). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buttigieg (US 4224167 A) teaches a filler tube and a filter tube that has a filter tube that prevents the backsurge of fuel. 
Santinon 2 (US 8029667 B2) teaches a filter and filter unit that has a filter tube, mesh, lattice, and a securing mechanism. 
Gerling (US 2524313 A) teaches a filler pipe for liquid container that has a filler neck, a filter tube, a cap, and a filter tube mouth.

Keller (US 4630748 A) teaches an anti-siphon fuel filler assembly that has a one or more pressure relief channels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHANIE A SHRIEVES/
Examiner, Art Unit 3753                                                                                                                                                                                                        



/Timothy P. Kelly/Primary Examiner, Art Unit 3753